Citation Nr: 0414234	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-31 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from April 1953 to April 1955.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the veteran's claim for entitlement to 
service connection for bilateral hearing loss.

In an April 2002 letter to the RO, the veteran stated that he 
believed he was entitled to a non-service-connected pension, 
which he had previously been granted in an April 1994 rating, 
but that had been terminated in March 1995.  As this request 
has not been adjudicated, it is referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  The veteran's most significant duty assignment in service 
was with an anti-aircraft artillery battalion.

2.  Competent lay testimony indicates that the veteran had 
hearing problems as early as 1957, 2 years after discharge, 
and possibly earlier.

3.  The only physician who opined as to the relationship 
between the veteran's in-service noise exposure and his 
current hearing loss and who explained the underlying bases 
for his opinion stated that the in-service noise exposure was 
one cause of the veteran's hearing loss.



CONCLUSION OF LAW

The evidence is in relative equipoise as to whether the 
veteran's hearing loss is related to service; consequently, 
the benefit of the doubt rule requires that his claim for 
entitlement to service connection for bilateral hearing loss 
be granted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process Considerations

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000, prior to the 
veteran's January 2002 claim.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003), which essentially eliminate the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) revisited 
the requirements imposed upon VA by the VCAA.  The Court held 
that a VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Id. at 422.  The Court 
also held that VCAA notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
422.  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1) (2003).

In the present case, the RO's first action as to the January 
2002 claim for service connection for bilateral hearing loss 
was its February 2002 letter explaining the veteran's rights 
under the VCAA.  Subsequently, it issued its September 2002 
rating decision and October 2003 statement of the case (SOC).  
The RO thus complied with Pelegrini's requirement as to the 
timing of VCAA notification, as it provided VCAA notification 
prior to any decision on the veteran's claims.

As to the requirements for the content of VCAA notice, VA's 
Office of General Counsel held in VAOPGCPREC 1-2004 (Feb. 24, 
2004) that the "fourth element" requirement of Pelegrini 
was non-binding obiter dictum.  Id. at 7.  The Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The RO's February 2002 letter explained what the evidence 
would have to show in order to establish entitlement to 
service connection for bilateral hearing loss.  It then 
listed 7 categories of evidence that would be helpful in 
making its decision.  The letter also explained the RO's duty 
to assist the veteran and the different types of evidence to 
which this duty applied, including medical records, 
employment records, and records from other Federal agencies.  
Moreover, the RO's July 2003 SOC contained the text of VCAA 
implementing regulation 38 C.F.R. § 3.159 (2003), which 
explains in detail the RO's duty to notify and assist the 
veteran under the VCAA.  Cf. Valiao v. Principi, 17 Vet. App. 
229, 232 (2003) (noting Board's failure to discuss whether 
RO's decision and SOC satisfied VCAA requirements in the 
absence of letter explaining VCAA).  Thus, even if 
Pelegrini's fourth element of the notice requirement was 
binding, the RO fully complied with it in this case, as its 
VCAA letter provided the information specified by Charles and 
Quartuccio and, in its comprehensive and case specific 
listing of the types of evidence the veteran could provide, 
met Pelegrini's directive to tell him to "give us everything 
you've got pertaining to your claim," even though the letter 
did not use such exact language.  See Pelegrini, 17 Vet. App. 
at 422.

The RO also complied with the VCAA's preliminary duty to 
assist provisions and their implementing regulations.  The RO 
obtained all relevant private and VA medical records.  The 
veteran also submitted lay statements of his wife and a 
friend regarding his hearing loss, in response to the RO's 
request for such evidence.  In addition, the RO ordered a VA 
examination and obtained a subsequent VA medical opinion as 
to the key question of whether the veteran's hearing loss is 
related to his military service.

Finally in this regard, the RO attempted to obtain the 
veteran's service medical records (SMRs), but was informed by 
the National Personnel Records Center (NPRC) that these 
records were unavailable and may have been destroyed by fire.  
In these circumstances, any additional attempt to obtain 
these records would be futile and the duty to assist does not 
require additional efforts in this regard.  See 38 C.F.R. 
§ 3.159 (c)(2)(2003).  The Board notes that the RO did obtain 
the veteran's April 1955 discharge examination.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim for entitlement to service connection for 
hearing loss.



Factual Background

The veteran's April 1955 discharge examination contains the 
results of a whisper voice hearing test indicating that the 
veteran had normal hearing, i.e., 15/15 in both ears.  The 
veteran's DD Form 214 and Report of Separation from the Armed 
Forces both indicate that his most significant duty 
assignment was as a radar operator for an anti-aircraft (AAA) 
battalion.

While hospitalized for atrial fibrillation at a VA Medical 
Center (VAMC) in March 1991, the veteran stated that his 
hearing was somewhat diminished, but that he did not wear any 
hearing aids.  The veteran was again hospitalized in May 1991 
with a bad cold.  The May 1991 Medical Record Report 
indicates "Ear: Normal eardrums.  Good hearing."

VAOPT records from December 2000 to March 2001 note recurrent 
cellulitis of the right ear and basal cell carcinoma of the 
right ear.  A January 2001 VAOPT note recounts the veteran's 
statement that he had 9 ear infections in 14 months.

In October 2002, the veteran's wife submitted a statement 
indicating that the veteran had hearing problems during the 
entire time period of their 45-year marriage.  The Marriage 
License in the claims file reflects that the veteran and his 
wife were married in March 1957.  In September 2002, a friend 
submitted a statement that the veteran had hearing trouble 
since 1957.  In an October 2002 letter, the veteran stated 
that his hearing was excellent when he went into the military 
but not when he was discharged in April 1955.

In November 2002, Dr. Bartell evaluated the veteran's 
hearing.  Dr. Bartell noted that the veteran reported a long 
history of hearing loss dating to his in-service exposure to 
loud noise from artillery.  Dr. Bartell also noted that the 
veteran had been exposed to noise after service from his work 
at a mine and recreationally, but also stated that the 
veteran wore ear protection during these activities.  (The 
veteran, in an attachment to his October 2003 VA Form 9, 
stated that he was in the mining industry for 18 years, was 
not exposed to loud machinery during that time, and used 
proper safety procedures, including hearing protection).  The 
audiogram reflected a mild, sloping to profound bilateral 
sensoneural hearing loss, slightly worse in the left ear.  
Speech discrimination scores were 52 percent on the left ear 
and 56 percent on the right ear.  Dr. Bartell opined that the 
veteran's hearing loss was "due to a combination of noise 
exposure and age-related changes as would be expected in a 
69-year old.  The majority of the noise exposure apparently 
occurred during his military service, and unfortunately all 
previous hearing tests from that time were destroyed.  
Without these tests, it would be impossible to determine 
exactly how much hearing loss was due to the noise exposure, 
and how much was due to his age.  It is my opinion that both 
have caused his current hearing loss."

The May 2003 VA examiner noted the lack of SMRs due to fire 
and Dr. Bartell's opinion that without these records it would 
be impossible to determine how much hearing loss was due to 
noise and how much was due to age.  The examiner also noted 
that the veteran worked as a miner for over 30 years.  The 
audiometric examination revealed that the veteran's acoustic 
reflexes were present at 500 Hz in both ears and absent above 
500 Hz in both ears.  The pure tone audiometry showed an 
asymmetric bilateral steeply sloping severe sensorineural 
hearing loss in both ears above 750 Hz, worse in the left ear 
above 1500 Hz.  Specifically, the results were

Hertz	500	1,000	2,000	3,000	4,000	Average

Right	20	70	80	80	85		78.75
Left	 	35	70	95	110	110		96.25

The VA examiner opined: "It is not possible to render an 
opinion as to the causation of this hearing loss in evidence 
today.  I agree with [Dr. Bartell's] statement above that 
without audiometric test [results from service] it is not 
possible to separate noise exposure in the military from 
other causes."

In July 2003, another VA physician gave his opinion in a 
statement that read, in full: "Please refer to previous C 
and P Examination dated 5/20/03.  In this examiner's opinion, 
it is less likely that military noise exposure caused the 
hearing impairment than occupational noise exposure which 
took place over 30 years of working in a mine."


Applicable Legal Principles and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Where a disease is diagnosed after service, service 
connection will be granted when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  In cases such as this 
one, where the SMRs are presumed destroyed, the Board's 
obligations to explain its findings and conclusions and to 
consider carefully the benefit of the doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The evidence shows that the veteran's hearing loss 
constitutes a current disability.  Impaired hearing is 
considered a disability when the auditory threshold in any 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2003).  The May 2003 VA examination and 
Dr. Bartell's treatment report reflect that the veteran's 
hearing loss in both ears meets all of these criteria, as the 
auditory threshold in all frequencies over 500 Hertz was 26 
or greater -- indeed was 70 or greater -- and his speech 
recognition was below 94 percent in both ears.

The only available record from the veteran's military 
service, the discharge examination, indicated that his 
hearing was normal.  However, that conclusion was based only 
on whisper voice hearing test results and not audiometric 
testing.  Where no audiometric scores are reported at 
separation from service, a veteran can establish service 
connection on the basis of post-service evidence of hearing 
loss related to service.  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) (citing Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992)).  See also 38 C.F.R. § 3.303(d) (2003).

There is post-service evidence in the present case both for 
and against the possibility that the veteran's current 
hearing loss is related to service.  The record does not 
contain any post-service medical evidence until the March 
1991 VAOPT note that reported the veteran's complaint of 
somewhat diminished hearing, and the May 1991 VAOPT notation 
of "good hearing," without any audiometric or other tests 
to support this conclusion.  There is also evidence of 
recurrent cellulitis, basal cell carcinoma of the right ear, 
and numerous ear infections.  Thus, there is no medical 
evidence as to the veteran's hearing in the years between his 
1955 discharge and 1991, the 1991 evidence is equivocal as to 
the veteran's hearing loss at that time, and the evidence 
since reflects disorders that may or may not have affected 
the veteran's hearing.  

There is, however, lay evidence concerning the years after 
discharge and before 1991.  Both the veteran's wife and a 
friend stated in letter that the veteran had hearing 
difficulties as early as 1957 (the year that the veteran and 
his wife were married, as reflected by their Marriage 
License).  The veteran also indicated in is VA Form 9 and 
elsewhere that he noticed hearing loss during or shortly 
after discharge.  Testimony of lay witnesses is considered 
competent evidence, as long as those testifying have 
knowledge of facts or circumstances and convey matters that 
can be observed and described by a layperson.  38 C.F.R. 
§ 3.159(a)(2) (2003); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995) (veteran's statements competent when they relate to an 
observable condition).  Thus, the veteran's statements of 
hearing loss in service or shortly after discharge and the 
lay statements that the veteran had difficulty hearing as 
early as 1957 constitute competent evidence that he had 
hearing loss near the time of service.  They are not, 
however, competent as to whether the hearing problems are 
related to service.  Laypersons without medical training or 
expertise are not competent to render a probative opinion on 
such medical matters.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  That determination 
can only be made by a qualified physician.

In the present case, there are 3 medical opinions of record 
concerning the relationship between the veteran's current 
hearing loss and his military service.

In rendering its findings regarding service-connection 
claims, the Board has the responsibility of weighing the 
evidence, including the medical evidence, for purposes of 
determining where to give credit and where to withhold the 
same. Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens 
v. Brown, 7 Vet. App. 429, 433 (1995)).  In so doing, the 
Board may accept one medical opinion and reject others.  Id.  
At the same time, Board cannot make its own independent 
medical determinations, and that there must be plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans, 12 Vet. 
App. at 30; Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

As to medical evidence, a diagnosis or opinion by a health 
care professional is not conclusive and is not entitled to 
absolute deference.  Thus, the Court has provided guidance 
for weighing medical evidence.  For instance, the Court has 
held that a bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  See Miller v. West, 11 Vet. App. 
345, 348 (1998).  In addition, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).

Both Dr. Bartell and the May 2003 VA examiner noted the 
absence of SMRs and stated that, without records of in-
service hearing tests, it was not possible to determine how 
much of the veteran's hearing loss was due to in-service 
noise exposure and how much was due to other causes, 
including his age and post-service noise exposure.  Dr. 
Bartell opined that both noise exposure and the veteran's age 
were causes of the veteran's current hearing loss.  The May 
2003 VA examiner did not render any conclusion in this 
regard.  As to the VA physician who rendered the July 2003 
opinion, he referred to the May 2003 examination but did not 
indicate the extent to which he reviewed it, and summarily 
stated that it was less likely that in-service noise exposure 
caused the veteran's hearing loss, as opposed to the 
veteran's post-service mine work.  Thus, the July 2003 VA 
physician made only a bare conclusion and did not indicate 
the evidence upon which it was based or explain the reasoning 
by which the conclusion was reached.  The Board therefore 
finds that this opinion has no probative value.

Based on the above, the Board finds that all of the evidence, 
including that pertinent to service, is roughly balanced as 
to whether the veteran's hearing loss is related to service.  
The veteran's DD Form 214 and Separation Report indicate that 
he was in an anti-aircraft artillery battalion, thus 
confirming he was exposed to loud noise during service.  
Competent lay evidence reflects that the veteran had hearing 
problems in 1957 or earlier.  The medical evidence since 
service neither confirms nor denies the worsening of the 
veteran's hearing.  In addition, there is evidence of basal 
cell carcinoma, cellulitis, and numerous ear infections, 
which could theoretically have contributed to some hearing 
loss, but there is no medical evidence that it did so 
contribute.  The veteran's post-service work as a miner and 
his age may also have contributed to his hearing loss.  
However, the one physician who offered a reasoned opinion as 
to the causation question, Dr. Bartell, after candidly 
acknowledging that the absence of SMRs made it impossible to 
determine the precise amounts of hearing loss due to the 
different possible causes, opined that both age and in-
service noise were causes of the veteran's hearing loss.  In 
these circumstances, there is an approximate balance between 
the evidence suggesting that the veteran's in-service 
exposure to noise caused his hearing loss and evidence 
suggesting that the cause was either his post-service work as 
a miner or his age.  The evidence being in relative equipoise 
as to this dispositive question, the Board must give the 
veteran the benefit of the doubt and grant his claim.



ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



